3/9/2015 4:22 PM




                            Cause No. 002-82555-2013

                                                                      FILED IN
STATE OF TEXAS                           §              IN THE COUNTY
                                                                5th COURTCOURT
                                                                          OF APPEALS
                                         §                      DALLAS, TEXAS
v.                                       §                   3/10/2015 8:20:23 AM
                                                        ATLAWN0.2                            .)
                                         §                         LISA MATZ ~               ?
                                                                     Clerk


                              NOTIC:OF APPEA:OLLIN CO~~r!Sl~
FARHAD NAYEB



                                                                          :< \-,, ~   :Jt        17
To the Honorable Judge of Said Court:                                  ~j r;:;.. ~    ":-?        -~
                                                                        ··-   :><                 '
                                                                          ; .,..,     c:>         '.P
                                                                         <    t/1      &""            ;...::::
       The State of Texas by and through her prosecuting attorney, Greg Willis,                       :z


Collin County Criminal District Attorney, and within 20 days of the trial court's

order files this written notice of appeal to the Fifth District Court of Appeals of

Texas.

       The order appealed from is an order dismissing the complaint. See Tex.

Code Crim. Proc. art. 44.0l(a)(I).

         Wherefore, premises considered, the State prays this notice of appeal be

entered of record; and that further proceedings be stayed pending the disposition of

this appeal.




       A copy of the foregoing has been served on Tom Keen, 555 Republic Dr.,

Ste. 325, Plano, TX 75074 on this the    q~ay of ~~                , 2015.

                                                Isl John Rolater
                                                Assistant Criminal District Attorney


State's Notice of Appeal                                                                     1
                             Cause No. 002-82555-2013

STATE OF TEXAS                         §               IN THE COUNTY COURT
                                       §
v.                                     §               ATLAWN0.2
                                       §
FARHAD NAYEB                           §               COLLIN COUNTY, TEXAS

                      ORDER DISMISSING COMPLAINT

        The Court, having previously determined that City of Melissa Zoning

Ordinance No. 92-08 is unconstitutionally vague because it does not give fair

notice to citizens accused of violating the ordinance by cashing checks and/or

transmitting money allegedly contrary to the permitted uses of a premises covered

by the ordinance, hereby orders that the Complaint be, and it is hereby,

DISMISSED. See Ex parte Lo, 424 S.W.3d IO, 27 (Tex. Crim. App. 2013).

        Entered this the _ii_ day of February, 2015.




                                             ~--,,,,Z~~
                                           c13  alker, Judge Presiding




Order                                                                          1